Citation Nr: 1449336	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for left hip arthroplasty, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to December 2007 and from August 2008 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran provided testimony before the undersigned Veterans Law Judge in July 2014.  A transcript of this hearing is associated with the electronic file.  
During the July 2014 Board hearing, the Veteran's representative raised the issue of entitlement to an increased rating for service-connected left knee condition, as well as entitlement to service connection for depression secondary to service-connected left hip condition.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

During the Veteran's July 2014 Board hearing, the Veteran testified that she has participated in ongoing VA treatment related to her left hip condition during the course of the appeal.  She specifically highlighted pertinent treatment records from 2013 and February 2014.  The Board notes that VA treatment records dated since July 2010 are not associated with the paper claims file or the Veteran's electronic claims file.  Moreover, the Veteran contended that her condition has worsened since her last examination, which was conducted in October 2009.  Accordingly, a remand is warranted to associate outstanding pertinent records of VA treatment and to afford the Veteran a contemporaneous VA examination to ascertain the current nature, extent, and severity of her service-connected left hip condition.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007)   
      
The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran testified during the Board hearing that she was currently unemployed due to her left hip condition.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  Further, the issues of entitlement to an increased rating for her left hip condition and entitlement to a TDIU are intertwined and thus, the TDIU claim shall be adjudicated upon remand.  

Furthermore, a November 2010 deferred rating decision provided an indication that the Veteran may be in receipt of Social Security Administration (SSA) benefits.  Thus, the RO should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA.  If any additional information comes to light, attempt to locate such records from SSA.        

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) that includes the criteria required for a TDIU.  

2. Gather any pertinent outstanding records of VA treatment dated since July 2010.  Associate such records with the claims file, as well as any negative responses.    

3. Obtain additional information from the Veteran about whether she is in receipt of a compensation award from SSA and if so, the nature of her compensation award.  If it is determined that she is in receipt of SSA disability benefits due to a left hip condition, attempt to locate such records from SSA.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.   

4.  Ask the Veteran to identify any private treatment records she wishes to be considered in connection with her claim.  Such records should be sought.  

5.  After associating any additional records with the claims file, the Veteran should be afforded an examination to evaluate the current nature and severity of her service-connected left hip disability.  The claims file should be made available to the examiner. 

All necessary tests, including range of motion studies should be conducted.  The examiner should express the range of motion studies in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional limitation.  

The examiner should also note whether there is any weakness, ankylosis, fracture, or flail joint of the left hip upon physical examination.  The examiner should describe to what extent the Veteran has residual weakness, pain, or limitation of motion following implantation of prosthesis, if applicable.    

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her left hip condition renders her unable to secure or follow a substantially gainful occupation.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

6.  Then readjudicate the Veteran's left hip claim and adjudicate the TDIU claim.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

